                                                              U.S. Department of Justice

                                                              United States Attorney
                                                              Southern District of New York
                                                              The Silvio J. Mollo Building
                                                              One Saint Andrew’s Plaza
                                                              New York, New York 10007


                                                              July 9, 2021

VIA ECF

Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

           Re:     United States v. Christopher Wright, S1 19 Cr. 774 (JMF)

Dear Judge Furman:

       The Government has been advised that, to create a revised bond for defendant Christopher
Wright, the Arraignment Unit requires a signed order from this Court containing the bail
conditions. The parties agree that the final set of bail conditions ordered by the Court is as follows:

      •    $500,000 bond co-signed by 3 financially responsible persons and secured by $15,000 in
           cash and a $100,000 lien against the real property located at 3 Southlands Road, Bexhill-
           on-Sea, TN39 5HG, United Kingdom 1
      •    Travel restricted to SDNY/EDNY
      •    Surrender travel documents and no new applications
      •    Pretrial supervision as directed by Pretrial Services (“PTS”)
      •    Defendant to submit to urinalysis; if positive, add condition of drug testing/treatment
      •    Home detention
      •    Electronic monitoring
      •    Defendant may not contact co-defendants, victims, or witnesses unless in the presence of
           counsel
      •    Defendant shall refrain from opening any new back accounts, credit cards or lines of
           credit without approval of PTS
      •    Defendant shall obtain a residence within SD/EDNY approved by PTS and may not
           relocate without PTS approval
      •    Defendant shall not have an internet-enabled computer except for a computer provided by
           his counsel with access limited to materials needed to participate in his defense
      •    Defendant shall sign a waiver of the forum bar and any extradition proceedings in the
           United Kingdom and elsewhere
      •    Defendant to be detained until all conditions are met


1
    The address has been provided to the Government by defense counsel.
                                                         1
         If the Court agrees that the above list accurately reflects the full set of bail conditions
ordered by the Court, the Government respectfully requests that the Court so-order this letter to
facilitate the preparation of the revised bond.


                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney for the
                                                       Southern District of New York



                                                 By:
                                                       _______________________________
                                                       Jessica Feinstein
                                                       Olga I. Zverovich
                                                       Assistant United States Attorneys
                                                       (212) 637-1946 / 2514


cc: defense counsel (by ECF)


The Clerk of Court is directed to terminate Doc. #121.
SO ORDERED:


_______________________________
HONORABLE JESSE M. FURMAN
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK


Dated: July 12, 2021




                                                 2
